Citation Nr: 0837653	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to hearing connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel





INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that denied benefits sought on appeal.  


FINDINGS OF FACT

1. The competent evidence does not demonstrate that the 
veteran's tinnitus is causally related to active service.

2. The competent evidence does not demonstrate that the 
veteran's bilateral hearing loss is related to active 
service. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R.  §§ 3.303, 3.307, 3.309(a) (2007).   

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may a bilateral hearing loss 
disability be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R.  §§ 
3.303, 3.307, 3.309(a) (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist 
 
Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction. 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 
 
In this case, a letter was sent to the veteran in May 2006, 
prior to the adjudication of the claims.  That letter 
notified him of what the evidence must show to support a 
service connection claim.  The enclosure stated that the 
evidence must show three things, (1) an injury in service, a 
disease that began or was made worse in service, or an event 
in service that caused an injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
this disability and an injury, disease or event in service.  
The RO explained that medical records or medical opinions are 
required to establish this relationship but that in certain 
circumstances the cause of a disability was presumed for 
veterans who had certain diseases.  In the body of the May 
2006 letter to the veteran, the RO requested that the veteran 
submit or identify medical records related to his claims.  
The also explained that evidence that would help VA make its 
decision included dates and location of medical treatment in 
service, statements of persons who knew him in service and 
know of disability he had while on active duty, records and 
statements from service medical personnel, employment 
physical examinations, post-service medial records, pharmacy 
prescription records, and insurance examination reports.  The 
RO requested that the veteran send any medical reports he 
had. 
 
In its May 2006 letter, the RO further explained VA's 
responsibility for obtaining any evidence considered to be in 
the possession of the federal government such as VA medical 
records or military hospital records and, in addition, 
notified the veteran that on his behalf, VA would make 
reasonable efforts to obtain private medical records for 
which he provided release authorization.  The RO notified the 
veteran that it was requesting his service medical records 
from the service department and at the same time requested 
that he submit any military medical records already in his 
possession.  The RO also emphasized to the veteran that it 
was his responsibility to make sure VA received all requested 
records not in the possession of a federal department or 
agency.  In addition, the RO made a specific request to the 
veteran that he send any evidence in his possession that 
pertained to his claims. 
 
In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, the 
allocation of responsibilities between himself and VA in 
obtaining such evidence, and the type of evidence necessary 
to establish a disability rating and effective date.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist, the RO obtained the veteran's 
service medical records and available VA medical records.  In 
addition, the veteran has been provided a VA audiology 
examination.  There is no indication from the veteran that he 
has or knows of any additional evidence that pertains to his 
claims. 
 
Based on the foregoing, the Board concludes no further 
assistance to the veteran with the development of evidence is 
required and that there has been no notice delay or 
deficiency resulting in prejudice to the veteran. 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 
 
Background and analysis 
 
The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  In a May 2006 communication he 
states that he was exposed to high levels of noise during 
service with the firing of arms and engineering work and that 
he has had ringing in his ears ever since he was in service.  
The veteran also stated at his August 2006 VA examination 
that he had not been provided with ear protection. 
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2007). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In the present case, the veteran's DD Form 214 indicates a 
military specialty of crawler tractor operator.  This is 
consistent with the veteran's contentions of being in close 
proximity to engineering-related noise.  He also received a 
marksman M-14 decoration, verifying exposure to arms fire.  

As indicated above, the veteran's contentions of noise 
exposure are consistent with the circumstances of his 
service, as indicated in official military records.  See 38 
U.S.C.A. § 1154(a).  Accordingly, the Board concludes that 
the veteran was exposed to noise during active service.  
However, this does not end the inquiry at hand.  Rather, it 
must further be determined whether the evidence demonstrates  
current tinnitus and hearing loss disabilities that are 
causally related to such in-service noise exposure.  

I.  Tinnitus

The veteran's service treatment records have been reviewed.  
Such records do not reveal any complaints or treatment 
referable to tinnitus.  

Following separation from active service, there are no 
documented complaints of tinnitus until a VA examination in 
August 2006, over 35 years later.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the veteran reports a continuity of 
tinnitus symptoms.  Specifically, at his August 2006 VA 
examination, he reported that his tinnitus began in the 1970s 
and was periodic, becoming constant in approximately 2004.  
However, it is determined that the absence of documented 
complaints or treatment for several decades following 
military discharge is more probative than the veteran's 
current recollections as to symptoms experienced in the 
distant past. Therefore, continuity has not here been 
established, either through the competent evidence or through 
lay statements.

Moreover, no competent evidence of record causally relates 
the veteran's current tinnitus to active service.  In fact, 
the evidence includes a competent opinion reaching the 
opposite conclusion.  Specifically, the VA examiner in August 
2006 reviewed the veteran's private medical records, service 
medical records, and all other materials in the claims file 
and concluded that he veteran's tinnitus was unlikely to have 
been due to his military service.  Because this opinion was 
offered following a review of the record and after an 
objective evaluation of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

The veteran himself believes that his currently diagnosed 
tinnitus is causally related to active service. However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation. As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence does not demonstrate 
that a current tinnitus disability is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Bilateral Hearing Loss

The veteran's service treatment records have been reviewed, 
including audiometric findings associated with his 1967 
enlistment examination and his 1969 separation examination.  
In this regard, the Board notes that generally all 
audiometric findings reported by the military prior to 
November 1, 1967, were notated in American Standards 
Association (ASA) units.  For purposes of consistency in this 
opinion, ASA units have been converted to the currently used 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) units. 
 
At his July 1967 enlistment examination, in ISO-ANSI units, 
the pure tone thresholds for the right ear were 30, 15, 15, 
and 15 db at 500, 1000, 2000, and 4000 Hz, respectively.  The 
pure tone thresholds for the left ear were 30, 25, 25, and 30 
db at 500, 1000, 2000, and 4000 Hz, respectively.  In-service 
medical records include no complaint, finding, or diagnosis 
concerning the veteran's hearing or his ears.  At the 
veteran's separation examination in August 1969 the pure tone 
thresholds for the right ear were 10, 5, 0, and 20 db at 500, 
1000, 2000, and 4000 Hz, respectively and 5, 0, 5, and 30 db 
at 500, 1000, 2000, and 4000 Hz for the left ear.  He denied 
hearing loss in a report of medical history completed at that 
time. 

In evaluating the above audiometric findings, the Board calls 
attention to 38 C.F.R. § 3.385, which provides that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Thus, none of the in-service 
evidence demonstrates hearing impairment for purposes of 
establishing VA disability.

It is noted, that, although not demonstrating impaired 
hearing for VA compensation purposes, the separation 
examination did reveal a very slight change in the right ear 
findings at 4000 Hz, which would appear to reflect a 
worsening of auditory acuity.  However, the Board calls 
attention to the August 2006 VA examination report, in which 
the examiner stated that a 5 decibel change in audiometric 
test results should be considered within test/retest 
reliability.  In other words, such a minor change likely 
reflects imperfections in the testing process and cannot be 
found to indicate an actual decrease in hearing acuity.  
Thus, the service treatment records do not demonstrate any 
decrease in hearing.

Following separation from active service, VA examination in 
August 2006 established bilateral hearing loss consistent 
with 38 C.F.R. § 3.385.  This was the first post-service 
documentation of hearing loss, shown over 35 years following 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the veteran reports a continuity of 
hearing loss.  Specifically, at his August 2006 VA 
examination, he reported a history of hearing loss dating 
back to the 1970s.  However, it is determined that the 
absence of documented complaints or treatment for several 
decades following military discharge is more probative than 
the veteran's current recollections as to symptoms 
experienced in the distant past. Therefore, continuity has 
not here been established, either through the competent 
evidence or through lay statements.

Moreover, no competent evidence of record causally relates 
the veteran's current bilateral hearing loss to active 
service.  In fact, the evidence includes a competent opinion 
reaching the opposite conclusion.  Specifically, the VA 
examiner in August 2006 reviewed the veteran's private 
medical records, service medical records, and all other 
materials in the claims file and concluded that he veteran's 
hearing loss was unlikely to have been due to his military 
service.  Because this opinion was offered following a review 
of the record and after an objective evaluation of the 
veteran, it is found to be highly probative.  Moreover, no 
other competent evidence of record refutes that opinion.  

The veteran himself believes that his currently diagnosed 
tinnitus is causally related to active service. However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation. As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board also notes that service connection cannot be 
awarded on a presumptive basis. In this regard, organic 
disease of the nervous system, including sensorineural 
hearing loss, is regarded as a chronic disease under 38 
C.F.R. § 3.309(a). However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3). As the evidence of 
record fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.

In conclusion, the competent evidence does not demonstrate 
that a current tinnitus disability is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Extraschedular considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.





ORDER

Service connection for tinnitus is denied. 
 
Service connection for bilateral hearing loss is denied. 
 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


